Citation Nr: 1032767	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-06 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
arthritis of the right knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has been diagnosed with arthritis of the right knee, 
which he has attributed to an injury sustained during a combat 
operation.  A combat veteran's assertions of an event during 
combat are to be presumed true if consistent with the time, place 
and circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Veteran's 
DD Form 214 reflects that he received the Combat Infantryman 
Badge, a Bronze Star Medal with a "V" device and other combat 
decorations for his actions in Vietnam.  The Board finds that the 
appellant is a combat veteran and his assertions as to a right 
knee injury are presumed true as they are consistent with his 
service.  Id.  

The Veteran has a current diagnosis of right knee arthritis, and 
a right knee injury in service is presumed.  However, the Veteran 
has not been afforded a VA examination of his right knee.  Thus, 
there is insufficient competent medical evidence for VA to make a 
decision on his claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Upon remand, a VA orthopedic examination of the 
Veteran's right knee should be scheduled to determine the nature 
and etiology of his arthritis.



Accordingly, the case is REMANDED for the following action:

1.  Schedule an orthopedic examination of 
the Veteran to determine the nature and 
etiology of any right knee disorders.  The 
examiner should review the claims folder 
prior to the examination and should indicate 
on the examination report that he or she has 
reviewed the claims folder.  A copy of this 
remand should also be provided to the 
examiner. 

For any right knee disorder found, the 
examiner should opine whether there is a 50 
percent probability or greater that it was 
caused by an in-service right knee injury.  
The examiner should take into account the 
Veteran's lay statements concerning in-
service incurrence of a knee injury and a 
continuity of symptomatology since service.  
A rationale for any opinion should be 
explained in detail.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issue on appeal continues to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
